   Case 1:19-cv-01519-LPS Document 1 Filed 08/13/19 Page 1 of 4 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

AMY L. SIMPLER, HANK SMITH, and                     )
DAVID C. DELPERCIO,                                 )
                                                    )
                        Plaintiffs,                 )
                                                    )    C.A. No. _______________________
       v.                                           )
                                                    )
HSBC NORTH AMERICA HOLDINGS, INC.,                  )
                                                    )
                        Defendant.                  )

                                      NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant HSBC North America Holdings, Inc.

(“HSBC”), by and through its attorneys, hereby removes this action pursuant to 28 U.S.C. §

1446. In support thereof, HSBC states as follows:

       1.     On June 4, 2019, Plaintiffs filed a 9 count complaint against HSBC in the

Superior Court of Delaware. Simpler v. HSBC North America Holdings, Inc., Case No. N19C-

06-027-VLM (Del. Super. Ct.) (“the Delaware Superior Court Action”). Copies of the process

papers and complaint are attached hereto as Exhibit A.

       2.     Plaintiffs served HSBC with a summons and a copy of the complaint in the

Delaware Superior Court Action on July 24, 2019.

       3.     No other process, pleadings, or orders have been served upon HSBC.

       4.     This court has jurisdiction over the Delaware Superior Court Action for the

following reasons:

              (a)     Plaintiffs’ claims against HSBC in the Delaware Superior Court Action

are based on their purported rights under an employee benefit plan sponsored by HSBC that is

subject to and governed by the Employee Retirement Income Security Act of 1974, as amended,

29 U.S.C. § 1001 et seq. (“ERISA”).
   Case 1:19-cv-01519-LPS Document 1 Filed 08/13/19 Page 2 of 4 PageID #: 2



               (b)      This court has original jurisdiction over Plaintiffs’ claims in the Delaware

Superior Court Action under 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1331 without regard to the

amount in controversy or the diversity requirements of 28 U.S.C. § 1332.

               (c)      This court also has pendant jurisdiction pursuant to 28 U.S.C. § 1367 over

any purported state or common law claims set forth in the complaint that are not preempted by

and subject to ERISA.

       5.      This notice of removal has been filed within 30 days of HSBC being served with

the summons and complaint in the Delaware Superior Court Action. Accordingly, HSBC’s

removal is timely pursuant to 28 U.S.C. § 1446(b) and the Federal Rules of Civil Procedure.

       6.      Pursuant to 28 U.S.C. § 1446(d), HSBC shall promptly serve upon counsel for

Plaintiffs, and file with the Superior Court of Delaware, a copy of this notice.

       7.      By filing this notice, HSBC does not waive any defenses which may be available

to it and does not concede that the allegations set forth in the complaint are sufficient to state a

claim upon which relief can be granted under ERISA or any other state or federal law.

                                          CONCLUSION

       For the foregoing reasons, HSBC requests that this court remove the Delaware Superior

Court Action to the United States District Court for the District of Delaware, where it shall

proceed as if originally commenced therein.




                                                 2
   Case 1:19-cv-01519-LPS Document 1 Filed 08/13/19 Page 3 of 4 PageID #: 3



                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP


                                   /s/ Ryan D. Stottmann
OF COUNSEL:                        Kenneth J. Nachbar (#2067)
                                   Ryan D. Stottmann (#5237)
                                   Sabrina M. Hendershot (#6286)
Megan S. Webster                   1201 N. Market Street
Samuel P. Myler                    P.O. Box 1347
MAYER BROWN LLP                    Wilmington, DE 19801
71 S. Wacker Drive                 (302) 658-9200
Chicago, IL 60606                  knachbar@mnat.com
(312) 782-0600                     rstottmann@mnat.com
                                   shendershot@mnat.com
                                      Attorneys for Defendant HSBC North America
                                      Holdings, Inc.

August 13, 2019




                                      3
   Case 1:19-cv-01519-LPS Document 1 Filed 08/13/19 Page 4 of 4 PageID #: 4



                                CERTIFICATE OF SERVICE

               I, Sabrina M. Hendershot, hereby certify that on August 13, 2019, I caused the

foregoing document to be electronically filed with the Clerk of the Court using CM/ECF which

will send notification to the registered attorney(s) of record that the document has been filed and

is available for viewing and downloading.

               Additionally, I caused copies of the foregoing to be served via overnight Federal

Express to counsel for Plaintiffs in Simpler v. HSBC North America Holdings, Inc., Case No.

N19C-06-027-VLM (Del. Super. Ct.) at the following address:

                              David B. Anthony
                              Berger Harris LLP
                              1105 N. Market Street, Suite 1100
                              Wilmington, DE 19801



                                             /s/ Sabrina M. Hendershot
                                             Sabrina M. Hendershot (#6286)
